Citation Nr: 0010406	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  91-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971 in the United States Army and from February 1986 to 
October 1986 in the United States Air Force.  He also served 
in the United States Army Reserves from August 1981 to April 
1985 and in the U. S. Air Force Reserves from April 1985 to 
September 1987.   This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In July 1991 and again in July 1995, the Board remanded the 
veteran's claim to the RO for additional development.  In 
August 1998, the Board denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The veteran appealed to The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  In an order, dated in 
August 1999, the Court vacated the Board's August 1998, and 
remanded the claim for additional development.  


REMAND

The veteran seeks service connection for a right knee 
disability, which he argues was aggravated during active 
service in 1986 and/or during his active duty for training.  

The record clearly establishes that the veteran injured his 
right knee on May 5, 1984, when he was treated at a private 
facility for several problems and then transferred to a VA 
facility that same day for care of the right patella.  It was 
noted that the fractured patella required excision since it 
was fragmented.  The operative report noted that the small 
fragments were excised and that the joint capsule had been 
torn and the quadriceps tendon was torn at the joint site. 

On a March 1985 reenlistment examination report, it was noted 
that the veteran had a scar on the right knee and that range 
of motion was normal.  It was stated that he was qualified 
for service.   

The record shows that the veteran underwent X-rays of the 
right knee in April 1985 at a VA facility and the 
radiographic reports showed destruction of the patella with 
residual dystrophic calcification in the region but no 
recognizable patella.  There were no degenerative changes in 
the knee joint, and the impression was, post traumatic change 
in the region of the patella without acute identifiable 
pathology.  He was treated at a VA facility in July 1985, and 
he reported undergoing rehabilitation of the right knee with 
moderate success, but continuing to have some pain with 
climbing stairs and occasional effusion with increased 
activity.  Motion was from 0 to 125 degrees with 1/2 to 1+ 
effusion with no instability.  X-rays showed a small ossific 
fragment over the lateral portion of the tibial spine.  

Service records show that in September 1986, the veteran was 
seen for X-ray results and degenerative joint disease was 
noted.  He was referred to the orthopedic clinic for reported 
recurrent pain, swelling and crepitus.  The referral report 
noted that examination had been positive for crepitus with a 
surgically absent knee, otherwise basically stable.  On 
evaluation at the orthopedic clinic also in September 1986, 
the veteran reported having a flare-up that year while 
running.  Specifics concerning this activity were not given.  
Examination showed medial and lateral stability and crepitus 
with passive flexion.  X-rays taken in November 1986 showed 
mild degenerative changes within the knee, but no acute 
process.  

The service records show that in July 1988, the veteran was 
treated for right knee pain after aerobics performed the 
previous day, (walking), and dancing that night.  He reported 
being stiff on getting up and that he had been doing combat 
type maneuvers on the ground that day.  He reported having 
pain and stiffness of the right knee when he dropped to the 
ground on his knees and when crawling.  Examination showed no 
problem with extension and pain with flexion beyond 20 
degrees.  The examiner found, mild inflammation with use and 
abuse this weekend, line of duty, yes, elevate rest, aspirin.  
An orthopedic consult was suggested if there 
was swelling or if the knee failed to return to normal.  The 
veteran's duty status during this time is not confirmed in 
the record.  

In November 1990, the veteran was examined at a VA facility.  
He reported having substantial crepitus, popping and patellar 
quadriceps snapping with extension.  It was noted that X-rays 
showed extensive residual ectopic bone.  It was noted that 
this had the potential to markedly accelerate patello-femoral 
arthritis as well as producing quad inhibition/dysfunction 
resulting in give way and mechanical symptoms.  X-rays showed 
mild osteoarthritis.  

On VA outpatient treatment in March 1991, the veteran was 
seen for increasing pain and a feeling of instability of the 
right knee for the last two years, increasing when he walked 
and any running.  VA X-rays in March 1991 showed the veteran 
was post right patellectomy, unchanged from the examination 6 
years earlier, and no significant change was noted in the 
impression.  He was treated for complaints of pain in 
February 1994, and degenerative joint disease was found.  

The veteran was examined by VA in March 1996.  He reported 
his history of injuring his right knee in "1983" and noted 
that his first military history from 1968 to 1971 was free of 
orthopedic problems.  The veteran reported that he was on 
duty at the time of the injury.  He stated that he went on 
full active duty in 1985 or 1986 and that he had increasing 
problems with his knees since then.  He reported being on 
full duty status in 1990 and that his service ended in 1990.  
Examination showed full range of motion with no increase of 
joint fluid.  Pain and crepitation were severe.  The examiner 
stated that 40 percent of the veteran's right knee symptoms 
during his period of active service were worsened due to 
strenuous military duties and 60 percent would be symptoms he 
would have had without strenuous military duty.  

The record shows that in April 1996, the VA examiner re-
dictated his examination report of the March 1996 
examination, indicating that the March 1996 examination 
report had been lost.  It is noted that on re-dictation of 
the March 1996 examination report in April 1996, the examiner 
stated that the motor vehicle injury was "apparently" not 
considered related to National Guard duties.  He stated that 
20 percent of the present symptomatology represented a mild 
worsening of the situation with active military duty in 1985 
and 1986 and 80 percent represented the basic problem natural 
progression and deterioration.  

The Board notes that there are contradictory findings noted 
in the record which are based on one VA examination in 1996.  
In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:




1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his right knee 
disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an examination by a board-certified 
orthopedist, if available, who has not 
previously examined him, to evaluate his 
right knee disability.  All indicated 
studies, including complete X-rays, 
should be performed.  The examiner is 
requested to review a copy of this remand 
and to completely review the claims 
folder prior to the examination, with 
particular interest in the VA examination 
reports and opinions offered in 1996.  
After the examiner has reviewed the 
entire file, he/she should offer an 
opinion as to whether it is at least as 
likely as not, that the veteran's right 
knee disability was aggravated beyond the 
normal progression of the disorder during 
service in 1986 or during active duty for 
training.  Any opinion given must address 
the findings of the VA examination 
reports dated in March 1996 and April 
1996, and a complete rationale for all 
opinions and conclusions expressed should 
be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the appellant appropriate time 
to respond, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the RO's to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


